Case 3:18-cr-04683-GPC Document 123 Filed 08/28/19 PageID.993 Page 1 of 5




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,                    CASE NO. 18-CR-4683-GPC-4
13               Plaintiff,                     JOINT MOTION FOR ORDER
                                                APPROVING TRAVEL REQUEST;
14        vs.                                   DECLARATION OF NAEUN RIM
15 PETR PACAS,                                  Hon. Gonzalo P. Curiel
16               Defendant.
17
18        Defendant Petr Pacas, by and through counsel of record, and Plaintiff United
19 States of America, by and through counsel of record, hereby submit this Joint
20 Motion for an order from the Court approving Mr. Pacas’s request to travel to
21 Hawaii from September 24, 2019, to October 2, 2019. The basis for this joint
22 motion is as follows:
23        1.     On October 31, 2018, Mr. Pacas and co-defendants Jacob Bychak,
24 Mark Manoogian, Mohammed Abdul Qayyum were charged in a 10-count
25 indictment for conspiracy to commit violations of the wire fraud statute (18 U.S.C.
26 § 1343) and the CAN-SPAM Act (18 U.S.C. § 1037(a)(5)). (Dkt 1.)
27        2.     On November 5, 2018, Mr. Pacas was arraigned and released on a
28 $50,000 appearance bond secured by his signature. As a condition of release, his

                                              1                  Case No. 18-CR-4683-GPC-4
                      JOINT MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 123 Filed 08/28/19 PageID.994 Page 2 of 5




 1 travel was restricted to San Diego County, the Central District of California, and the
 2 state of Utah at the discretion of his Pretrial Services Officer. (Dkt. 24.)
 3         3.    This Court previously approved Mr. Pacas’s request to travel to the
 4 Czech Republic and Austria on December 20, 2018, to January 3, 2019. Mr. Pacas
 5 departed and returned on the approved dates as instructed without incident.
 6         4.    The Court has designated this case complex. Due to pending pretrial
 7 motions, a trial date has not yet been set in this matter.
 8         5.    On August 27, 2019, Pretrial Services Officer Irene Pflaum confirmed
 9 to defense counsel by email that she does not oppose the requested travel, so long as
10 Mr. Pacas provides his Pretrial Services Officer with a copy of his travel itinerary
11 and calls Pretrial Services both prior to departure and immediately upon his return.
12 Her email approving the request is attached to the accompanying declaration of
13 counsel. (See Decl. Rim. ¶ 4, Exh. A.)
14
15
16
17
18
19
20
21
22
23
24
25
26 / / /
27 / / /
28 / / /

                                              2                  Case No. 18-CR-4683-GPC-4
                      JOINT MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 123 Filed 08/28/19 PageID.995 Page 3 of 5




 1        6.    Assistant United States Attorney Robert Ciaffa has advised that the
 2 government does not oppose this travel request.
 3
 4 DATED: August 28, 2019             Respectfully submitted,
 5
                                      Gary S. Lincenberg
 6                                    Naeun Rim
                                      Bird, Marella, Boxer, Wolpert, Nessim,
 7
                                      Drooks, Lincenberg & Rhow, P.C.
 8
                                      By:         s/ Naeun Rim
 9
                                                        Naeun Rim
10                                          Attorneys for Defendant Petr Pacas
11
12 DATED: August 28, 2019             Robert S. Brewer, Jr.
                                      United States Attorney
13
14                                    By:         s/ Melanie K. Pierson
                                                        Melanie K. Pierson
15
                                                        Robert Ciaffa
16                                                      Sabrina L. Feve
                                            Assistant U.S. Attorney
17
18
19
20
21
22
23
24
25
26
27
28

                                             3                  Case No. 18-CR-4683-GPC-4
                     JOINT MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 123 Filed 08/28/19 PageID.996 Page 4 of 5




 1                             CERTIFICATE OF AUTHORIZATION
                               TO SIGN ELECTRONIC SIGNATURE
 2
 3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Plaintiff and that I have obtained authorization to affix her electronic signature
 7 to this document.
 8                                            Respectfully submitted,
 9 DATED: August 28, 2019                     Gary S. Lincenberg
                                              Naeun Rim
10
                                              Bird, Marella, Boxer, Wolpert, Nessim,
11                                            Drooks, Lincenberg & Rhow, P.C.
12
13
                                              By:         s/ Naeun Rim
14
                                                                Naeun Rim
15                                                  Attorneys for Defendant Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
     3600983.1
                                                    4                  Case No. 18-CR-4683-GPC-4
                            JOINT MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 123 Filed 08/28/19 PageID.997 Page 5 of 5




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendant certifies that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17                                      Respectfully submitted,
18 DATED: August 28, 2019                Gary S. Lincenberg
                                         Naeun Rim
19
                                         Bird, Marella, Boxer, Wolpert, Nessim,
20                                       Drooks, Lincenberg & Rhow, P.C.
21
22
                                         By:         s/ Naeun Rim
23
                                                           Naeun Rim
24                                             Attorneys for Defendant Petr Pacas
25
26
27
28

                                              5                  Case No. 18-CR-4683-GPC-4
                      JOINT MOTION FOR ORDER APPROVING TRAVEL REQUEST
